Citation Nr: 1119271	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  06-37 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to September 1975.

This matter was last before the Board of Veterans' Appeals (Board) in December 2009, on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

On an October 2006 substantive appeal (VA Form 9), the Veteran indicated that he wished to present evidence at a hearing before the Board.  However, on an October 2006 Appeal Hearing Options form, the Veteran specified that he was requesting a Regional Office hearing before a Decision Review Officer.  A December 2006 Regional Office hearing note indicates that the Veteran did not appear at, and his power of attorney declined, the hearing.  As such, his request for a hearing is considered as having been withdrawn.  38 C.F.R. §§ 20.700(d), 20.704(d) (2010).

The Board notes that, in addition to the claim for an increased rating, the Veteran also has claimed entitlement to service connection for a bilateral foot disability.  Although that claim has been developed separately from the claim for an increase in the Veteran's service-connected back disability, upon re-evaluation of the claims file, the Board has determined that the claim for service connection is appropriately considered part of the claim for increase.  The Veteran's July 2005 claim stated that he was seeking an increase in his service-connected back disability as well as a rating for "sciatica with possible impact on peroneal nerve resulting in problems in his feet."  The law applicable to the Veteran's claims, 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities resulting from a service-connected back disability.  As such, the claim for sciatica with peroneal nerve involvement will be evaluated as part of the claim for an increase in the service-connected back disability.

The claims file also reflects that the Veteran has submitted evidence of unemployability during the appellate period.  As entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals of an increased rating, Rice v. Shinseki, 22 Vet. App. 447 (2009), this issue is discussed below.  



FINDINGS OF FACT

1.  In January 2006, the Veteran's thoracolumbar forward flexion was measured at zero to 70 degrees with pain beginning and ending at 30 degrees; no palpable spasm or visible deformity of the spine was observed and the Veteran denied any neurological symptoms.

2.  In May 2010, the Veteran's spinal curvature was observed as normal and  flexion was measured from zero to 50 degrees with, after repeated movement, pain limiting flexion to 35 degrees; the May 2010 VA examiner specified that the pain was not severe enough to be responsible for abnormal gait or spinal contour.  

3.  In May 2010, the Veteran was observed to have neurologic symptoms, including pain and altered sensation of the bilateral lower extremities, associated with his back disability.  

4.  The record does not reflect that the Veteran has, during the appellate period, experienced hospitalization for his back disability or that this disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for the orthopedic manifestations of a lumbar spine disability are not met.  38 U.S.C.A. § 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Codes 5242, 5243 (2010).

2.  The criteria for a 10 percent rating for left leg pain and weakness have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2010).

3.  The criteria for a 10 percent rating for right leg pain and weakness have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.124a, Diagnostic Code 8520 (2010).

4.  The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted.  38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).

A July 2005 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating for the back disability and informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  This letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was not subsequently advised of the specific rating criteria of his disability, in compliance with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, a May 2007 letter did advise him of the necessity of providing evidence demonstrating the level of disability and effect on employment.  As the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria, the Veteran has received legally sufficient notice despite the lack of advisement in compliance with Vazquez-Flores (2008).  Although letters sent after the initial adjudication generally represent a timing error (see Pelegrini, 18 Vet. App. 112), timing errors can be effectively "cured" by providing the necessary additional notice and readjudicating the claim in a statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The RO readjudicated the claim in July 2007 and February 2011 supplemental statements of the case.  As such, the Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records, reports of post-service medical treatment, and reports of VA examinations (January 2006 and May 2010).  With respect to the VA examinations, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect review of the claims file, examination of the Veteran, and description and evaluation of the back disability and associated neurologic abnormalities.  The examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.

As stated above, this claim was remanded in December 2009.  At that time, the Board directed that the RO/AMC schedule a VA examination to assess the current level of disability and collect outstanding treatment records and records from the Social Security Administration (SSA).  The claims file reflects that additional medical records, as well as SSA records, have been obtained and a VA examination was conducted in May 2010.  

The Veteran, through his authorized representative, contends that the Board has not complied with the directives of the December 2009 remand.  Specifically, the Veteran's representative observes in a March 2011 letter that the December 2009 remand instructed the RO/AMC to "request the Veteran to identify all records of VA and non-VA health care providers who have treated his low back disability and claimed disability of the feet," but a December 2009 letter from the AMC asked the Veteran to "send any treatment records pertinent to your claimed condition(s) which includes treatment for your low back disability and feet disability."  Although these instructions differ semantically, the Board notes that both statements are intended to determine whether or not the Veteran has received any medical treatment, unknown by VA, for the claimed conditions.  Per Dyment v. West, 13 Vet. App. 141, 146-47 (1999), substantial compliance, not absolute compliance, with remand directives is required.  VA has gathered additional records and, further, the Veteran submitted a March 2011 VCAA response form indicating that he did not have any additional evidence to submit.  Further delaying a decision in this matter in order to more strictly adhere to the 2009 remand instructions unnecessarily imposes additional burdens with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  As such, the Board finds that the development directed in the prior remands has been substantially (italics added for emphasis) completed.  Dyment, 13 Vet. App. at 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

In evaluating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability so that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a December 2001 rating decision, the Veteran was granted a 20 percent disability rating, effective February 2001, for a back disability.  The following discussion addresses the Veteran's level of disability from the time the increased rating claim was filed in July 2005.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  The Veteran must not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience.  To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

Following September 26, 2003, the diagnostic codes for rating diseases and injuries of the spine were re-designated as Diagnostic Codes 5235 to 5243.  Lumbosacral or cervical strain is Code 5237 and intervertebral disc syndrome is Code 5243.  The Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  Although his disability is noted in rating decisions as subject to compensation under Codes 5003 through 5295, the Veteran's back disability is clearly encompassed by re-designated Codes 5235 to 5243 and, as such, the Board finds that analysis of the disability under other codes is not appropriate.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  The evaluation of the same disability under various diagnoses is to be avoided; disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, or "pyramiding" of ratings, are to be avoided.  38 C.F.R. § 4.14.
  
Under Code 5243, intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine appropriate to the specific portion of the spine affected or under the Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  However, this provision does not avail the Veteran in this matter, as the regulation provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician (italics added for emphasis). 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record does not reflect such medical directives to the Veteran during the appellate period.  Further, the May 2010 VA examiner noted that a diagnosis of Intervertebral Disc Syndrome was not appropriate.

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Codes 5235 to 5243 unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, greater than 60 degrees, but no greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphyosis;

3) 30 percent - forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.





For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 2.  The normal combined range of motion of the cervical spine is 240 degrees and each range of motion measurement is rounded to the nearest five degrees.  Id.  Disability of cervical spine segments is to be evaluated separately from any disability of the thoracolumbar spine segments unless there is unfavorable ankylosis of all segments.  Id., Note 6.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately.  Id., Note 1.

The Veteran was afforded a VA examination in January 2006.  The examination report reflects that the Veteran reported five (5) to six (6) years of chronic low back pain and aching in his feet and ankles when walking.  The Veteran described the pain as daily and "sharp."  He informed the examiner that he also experienced weakness, stiffness, fatigue, lack of endurance, and intermittent spasms with radiation and sciatica pain.  Although reporting pain with walking on uneven terrain, he stated that he could walk approximately 2/10 mile without significant difficulty.  The Veteran reported falling due to syncope, but denied falling due to his back disability.  He also denied numbness, bowel and bladder complaints, and erectile dysfunction.

Upon examination, the spine was normal and gait was slightly antalgic with a slight limp on the right.  There was no palpable spasm or deformity of the spine.  Forward flexion was measured at zero to 70 degrees with pain beginning and ending at 30 degrees.  There was no loss of range of motion with repetition and flexion increased to 80 degrees.  No radiologic examination was performed, but the examiner noted that a December 2001 x-ray revealed degenerative changes at L5.  The examiner opined that the Veteran was more limited by pain than joint function.  In regard to the Veteran's complaints of foot and ankle pain and crepitus, the examiner noted that discomfort might be exacerbating his low back symptoms, but did not opine that they were caused by his back disability.

A January 2006 treatment note reflects that the Veteran was walking home one evening and experienced incontinence; no cause for the incontinence is noted.  Other January 2006 treatment notes reflect that the Veteran reported falling on multiple occasions due to syncopy.  In May 2007, the Veteran was seen for complaints of neck pain after raking leaves; he was diagnosed with likely cervical strain.  Numbness of the left lower extremity is noted in a September 2007 treatment note and attributed to a thalamic infarct.  Multiple falls are reported in December 2007 in conjunction with intoxication.  A July 2009 treatment note indicates that the Veteran complained of tailbone pain while being treated for breathing difficulties and reported falling in a parking lot after becoming weak-kneed.

In May 2010, the Veteran was afforded another VA examination.  The examination report reflects that the Veteran reported experience incontinence, but not in many months and not requiring wearing of absorbent material.  He denied fecal incontinence and erectile dysfunction, but reported numbness, paresthesias, falls, unsteadiness, and leg and foot weakness.  The examiner noted that the Veteran experienced balance problems and falling as the result of a previous stroke.  The Veteran's back pain was described as a constant, dull, ache around the lumbar band with radiating pain to the bilateral lower extremities (legs, knees, shins, ankles, top of feet).  He reported severe weekly flare-ups lasting one (1) to two (2) days at a time precipitated by carrying groceries and alleviated by lying down.  The Veteran informed the examiner that he felt completely impaired by pain during the flare-ups, but the examiner noted no incapacitating episodes of spine disease.  Although the Veteran complained of limitation of his ability to walk, he attributed that limitation to anxiety (panic attacks).

Upon examination, the Veteran's spine was noted to have normal curves, but his gait was described as antaxic, with a left trunk sway.  The examiner noted no spasm, atrophy, or weakness, but did observe guarding, pain with motion, and tenderness; no symptoms were noted to be severe enough to be responsible for abnormal gait or spinal contour.  Sensory examination of the lower extremities revealed decreased left-sided response to light touch, specifically on the foot and anterior thigh.  Spinal flexion was measured from zero to 50 degrees with extension to 15 degrees and objective evidence of pain on active motion.  After repeated movement, pain limited flexion to 35 degrees.  The examiner noted that neurologic symptoms associated with the back disability include pain and altered sensation, with negative Laseague's sign, of the bilateral lower extremities.  The examiner opined that the Veteran was experiencing degenerative disc disease and lumbar stenosis.

The Veteran's service-connected back disability is currently rated as 20 percent disabling.  According to the pertinent part of the rating schedule, a 20 percent rating is appropriate when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphyosis.  38 C.F.R. § 4.71a.  A higher rating, 30 percent, is not warranted unless there is forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  Id.  A 40 percent rating is not appropriate unless there is forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Id. 

The evidence, reviewed above, does not reflect unfavorable ankylosis of the entire thoracolumbar spine or, as required under the current Formula for Rating Intervertebral Disc Syndrome for a higher rating, incapacitating episodes, requiring bed rest as prescribed by a physician, having a total duration of at least one (1) week during the past twelve (12) months.  In January 2006, there was no palpable spasm or visible deformity of the spine and forward flexion was measured at zero to 70 degrees with pain beginning and ending at 30 degrees.  In May 2010, the Veteran's spine was again noted to have normal curves.  Although pain and guarding were observed, the VA examiner specified that those symptoms were not severe enough to be responsible for abnormal gait or spinal contour.  Spinal flexion was measured from zero to 50 degrees with, after repeated movement, pain limiting flexion to 35 degrees.  






he results of the January 2006 and May 2010 VA examinations reflect that the Veteran's back disability has worsened, but his symptoms remain representative of a 20 percent disability rating.  In May 2010, even with repeated motion, the Veteran's forward flexion of the thoracolumbar spine was greater than 30 degrees and a 20 percent rating is appropriate when forward flexion is between 30 and 60 degrees; no medical records dated since he filed his claim for increase indicate that his spinal disability was worse than observed by the May 2010 examiner.  As such, the Board finds that he is adequately compensated for his disability by the currently assigned 20 percent rating.

The Board has also considered whether the consideration of a higher rating is appropriate based on evidence of pain, weakened movement, excess fatigability, or incoordination.  See 38 C.F.R. § 4.40; DeLuca, 8 Vet. App. 202.  However, under 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, disability ratings are to be assigned without regard to pain, stiffness, and aching.  Further, although the May 2010 examiner noted some additional loss of range of motion due to pain with repeated movement, the Veteran's forward flexion has never been measured below 30 degrees, as required for the assignment of a higher rating.  As such, the Board does not find that a higher disability rating based on 38 C.F.R. § 4.40 and DeLuca is warranted.  As there is no basis for assigning an increased rating, there is no evidentiary basis for assigning a staged rating pursuant to Hart.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there is no evidence of any incapacitating episodes and his forward flexion has measured between 30 and 60 degrees throughout the appellate period, the preponderance of the evidence is against the assignment of any higher rating and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).





In regard to the numbness noted in the Veteran's bilateral lower extremities, the Board observes that application of 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1), requires separate evaluation of any objective neurologic abnormalities.  Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

A note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree.  The words "mild," "moderate," and "severe" are not defined in the above rating criteria.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Peripheral nerves are rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Diagnostic Code 8520 is applicable to symptoms related to the sciatic nerve; mild symptoms warrant a 10 percent rating, moderate warrant 20 percent, moderately severe warrant 40 percent, and severe with marked muscle atrophy warrant 60 percent.  

As the Veteran did not report any lower extremity symptoms in 2006, but subsequently was diagnosed with pain and altered sensation in the lower extremities, the Board finds that a separate rating for these neurologic symptoms is appropriate.  The symptoms reported by the Veteran are wholly sensory in nature, are not noted to result in difficulty walking, and no VA examiner has observed any atrophy in the lower extremities.  As such, the Board finds that mild, or 10 percent ratings, are appropriate for each bilateral lower extremity.

Although the record also reflects that the Veteran has experienced incontinence, that diagnosis has never been linked to his spinal disability.  Specifically: the January 2006 treatment note referencing incontinence does not designate any etiology; the May 2010 examiner noted the Veteran's history of incontinence, but answered "yes" to the question "is etiology of these symptoms unrelated to claimed disability."  Further, the 2010 examination report conclusion lists only bilateral lower extremity symptoms as neurologic abnormalities associated with the Veteran's back disability. 

The Board also has considered whether the Veteran's back disability presents an exceptional case such that the schedular evaluation is inadequate.  However, the record does not reflect frequent periods of hospitalization or marked interference with employment.  Although the Veteran does experience a disabling back condition, he reports that poor balance, resulting from a stroke, renders him unemployable.  No medical professional has indicated that the back disability renders him unable to work.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Although not dispositive as to an issue that must be resolved by VA, any relevant findings made by the SSA are evidence which must be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).  In this matter, records reflect that the SSA determined that the Veteran was disabled due to personality disorder and an alcohol addiction disorder.  The records reflect that he also complained of aches and pains throughout his body, as well as general fatigue, that prevent him from doing a whole day of work, but those complaints were not specific to his back.

Further, the degrees of disability specified in the rating schedule are generally considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1.  This is another way of saying that the Veteran's existing rating assigned for his disability contemplates some employment impairment.  Although his disability may interfere with his ability to work, such impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular rating is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating, itself, is recognition that industrial capabilities are impaired).  Therefore, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As noted above, TDIU is an element of all appeals of an increased rating.  Rice, 22 Vet. App. 447.  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

While the Veteran's service-connected disabilities have an impact on his functional capacity, he has not contended, and the evidence of record does not demonstrate, that his service-connected disabilities, alone, either singly or jointly, prohibit him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  At the time of the May 2010 examination, which constitutes the most recent evidence of record, the Veteran stated that he was unable to find employment due to a balance problem cause by a non-service-connected stroke.  As such, and as no physician has opined that his service-connected disabilities render him unemployable, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.


ORDER

A rating in excess of 20 percent for the service-connected lumbar back disability is denied.

A separate disability rating of 10 percent for pain and sensory disturbance in his left lower extremity, associated with his service-connected spine disability, is granted.  

A separate disability rating of 10 percent for pain and sensory disturbance in his right lower extremity, associated with his service-connected spine disability, is granted.  




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


